Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-15, 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Dinunzio: 20140240595 (of record and hereinafter Din) further in view of ID3v2 draft specification (copyright 2003, provided by Examiner and hereinafter ID3).
Regarding claim 1
Din teaches:
A method, comprising: 
determining that a user is playing back a segment of a plurality of segments of a media asset (Din: ¶ 1, 4, 20, 96; Fig 7: system displays a media asset to a user at step 710, a media asset is defined as comprising a plurality of portions or segments such as scenes, commercials, etc.); 
determining a type corresponding to the segment (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media type in the form of a subject matter which identifies media of particular types at step 730); 
parsing a plurality of audio components of the media asset that are playing back during the segment (Din: ¶ 4, 90, 96-98; Fig 6, 7: parsing comprises determining a subject matter by reading a media type metadata at step 730 said parsing also comprising reading additional metadata comprising additional audio components at least in the form of category, volume control, etc. metadata components); 
determining whether to adjust a respective volume playing back during the segment based on the type (Din: ¶ 4, 90, 96-99; Fig 6, 7: determination of media type comprising volume level metadata at step 740); and 


Din teaches the system and method with respect to an incoming audio signal but does not explicitly discuss determining volume adjustment data for each audio component of a plurality of audio components, nor operations based on determining parameters for each respective audio component of the plurality of audio components.

In a related field of endeavor ID3 teaches an extensible metadata for a media container wherein accessing a media container includes determining volume, equalization, effect setting metadata values for the media comprising a plurality of audio components such as channels, frequency bands, effect parameters, etc., said parameters comprising setting values for a plurality of audio components (ID3: Ch 4.11, 4.12, 4.13: volume parameters for each for a plurality of channel components and/or volume parameters for each of a plurality of frequency bands) wherein setting a volume or equalization for the components comprises determining parameters for each of the enumerated components  (ID3: Ch 4.11, 4.12, 4.13: plural channel type or frequency band values comprise respective parameters for each of a plurality of audio components such as channel and/or frequency band). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the ID3 taught volume and equalization data in concert with the Din taught volume setting system and method. The average skilled practitioner would have been motivated to do so for at least the purpose of allowing a user greater control over the automatic setting of playback parameters 

Regarding claim 2
Din teaches:
A method for determining whether to adjust volumes of individual audio components in a media asset based on a type of a segment of the media asset that is playing back (Din: Abstract; ¶ 1, 4, 20, 96; Fig 7), the method comprising: 
determining that a user is playing back a segment of a plurality of segments of a media asset (Din: ¶ 1, 4, 20, 96; Fig 7: system displays a media asset to a user at step 710, a media asset is defined as comprising a plurality of portions or segments such as scenes, commercials, etc.); 
in response to determining that the user is playing back the segment (Din: ¶ 1, 4, 20, 96; Fig 7: determination of playback generates a display of the media asset): 
retrieving metadata corresponding to the segment from a database (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media and metadata parameters thereof, such as by resolving a metadata similar to that of figure 6); 
determining, based on the metadata, a type corresponding to the segment (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media type in the form of a subject matter which identifies media of particular types at step 730, such as by resolving a metadata similar to that of figure 6); 
parsing a plurality of audio components of the media asset that are playing back during the segment (Din: ¶ 4, 90, 96-98; Fig 6, 7: parsing comprises determining a plurality of audio components such as by reading a media type, category, etc. and metadata components of said 
determining a respective category corresponding to an active audio component of the plurality of audio components (Din: ¶ 4, 21, 75, 84 90, 96-99; Fig 6, 7: determination of media type comprising a media category such as a music genre and corresponding volume metadata, for example, an extant category metadata is read in when a segment is activated, displayed etc.); 
determining, for a category, whether to adjust a volume of audio components corresponding to the respective category (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: determination of media type, category, etc. resolves corresponding volume metadata); by: 
retrieving, from the database, volume parameters that correspond to the type corresponding to the segment (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: such as by reading type, category, etc. volume control metadata such as that of figure 6); 
determining, whether the audio components corresponding to the respective category are set to a volume that is within the volume parameters (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting); 
in response to determining that the audio component corresponding to the respective category are not set to a volume that is within the volume parameters, determining a need to adjust the volume of the audio components corresponding to the respective category (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system determines the necessity of automatically increasing or decreasing the volume); and 
in response to determining that the audio components corresponding to the respective category are set to a volume that is within the volume parameters, determining that there is not 
in response to determining a need to adjust the volume of audio components corresponding to the respective category, adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system determines the necessity of automatically increasing or decreasing the volume in concert with the type, category, etc. metadata volume control parameters).

Din teaches the system and method with respect to an incoming audio signal but does not explicitly discuss determining volume adjustment data for each audio component of a plurality of audio components with respect to a category thereof, nor operations based on determining parameters for each respective audio component of the plurality of audio components.

In a related field of endeavor ID3 teaches an extensible metadata for a media container wherein accessing a media container includes determining volume, equalization, effect setting metadata values for the media comprising a plurality of audio components such as channels, frequency bands, effect parameters, etc., said parameters comprising setting values for a plurality of audio components (ID3: Ch 4.11, 4.12, 4.13: volume parameters for each for a plurality of channel components and/or volume parameters for each of a plurality of frequency bands) wherein setting a volume or equalization for the components comprises determining parameters for each of the enumerated components  (ID3: Ch 4.11, 4.12, 4.13: plural channel 
determine a respective category corresponding to each respective audio component of the plurality of audio components (ID3: Ch 4.11, 4.12, 4.13; a frame type such as a volume or equalization frame specifying signal processing parameters read in for each active audio component determined for specified by genre or other metadata parameters wherein the audio components comprise channels or bands to which signal processing is to be selectively applied); 
determine, for each respective category, whether to adjust a volume of audio components corresponding to the respective category (ID3: Ch 4.11, 4.12: such as by reading metadata for available channel or frequency components);
retrieving, from the database, for each respective category, volume parameters that correspond to the type corresponding to the segment (ID3: Ch 4.11, 4.12: such as by reading metadata for available channel or frequency components; a type/category metadata and signal processing category correspond in as much as they are each extant in a metadata container for a particular segment) 
determining, the audio components corresponding to the respective category for setting a volume that corresponds with the volume parameters by retrieving metadata corresponding to the segment from a database (ID3: Ch 4.11, 4.12, 4.13: plural channel type or frequency band values comprise respective parameters for each of a plurality of audio components such as channel and/or frequency band, metadata is typically retrieved concurrent with the media as a header or footer but may also be received separately such as along an auxiliary channel);



It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the ID3 taught volume and equalization metadata parameters in concert with the Din taught volume setting system and method for retrieving category related volume parameters corresponding with a media type. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Din taught volume verification method with the ID3 taught channel and frequency wise metadata volume parameters. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user greater control over the automatic setting and ad hoc instantiation of channel-wise and frequency-wise playback volume parameters based on media type, timing, tempo and/or other user desired metadata parameters and would have expected only predictable results therefrom.

Regarding claim 3
Din in view of ID3 teaches or suggests:
The method of claim 2, wherein determining a respective category corresponding to each respective audio component of the plurality of audio components comprises:
retrieving, from the database, a data structure, wherein the data structure contains categories of audio components (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media and metadata parameters thereof, such as by resolving a data structure, metadata, etc. similar to 
comparing each respective audio component with an entry in a plurality of entries in the data structure (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with a volume level in a database); (ID3: Ch 4.11, 4.12: system iterates through a series of frame metadata values to adjust volume level for plurality of channels and/or frequency bands; said metadata retrieved from a database alongside a media segment); 
determining, from the comparison, whether a match between a respective audio component and the entry in the data structure exists (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with a volume level in a database);; and 
in response to determining that the match exists, determining, from the match, the respective category corresponding to the respective audio component (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with a volume level in a database such as in Fig 5:step 540-570; Fig 7: step 740-790). Please see claim 2 supra where it has been held obvious 

Regarding claim 4
Din in view of ID3 teaches or suggests:
The method of claim 2, wherein determining a respective category corresponding to each respective audio component of the plurality of audio components further comprises: determining, from the database, whether a respective category has subcategories; and in response to determining that the respective category has subcategories, determining for each corresponding audio component a respective subcategory (ID3: Ch 4.11, 4.12, each of the RVA and EQU categories comprises sub categories which specify a plurality of values for volume control with respect to included audio components such as channels or frequency bands). Please see claim 2 supra where it has been held obvious combine or iterate the approach of Din to include or operate the respective audio component, categories, etc. as enumerated in ID3.

Regarding claim 5
Din in view of ID3 teaches or suggests:
The method of claim 4, further comprising: determining, for each respective subcategory, whether to adjust a volume of audio components corresponding to the respective subcategory by: retrieving, from the database, for each respective subcategory, volume parameters that correspond to the type corresponding to the segment; and determining, for each respective subcategory, whether the audio components corresponding to the respective subcategory are set to a volume that is within the volume parameters  (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines supra where it has been held obvious combine or iterate the approach of Din to include or operate the respective audio component, categories, etc. as enumerated in ID3.

Regarding claim 9
Din in view of ID3 teaches or suggests:
The method of claim 2, wherein adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters comprises: 
retrieving, from the database, a profile for the user (Din: ¶ 30-34, 44, 55: system accesses user preferences, profile, etc. for the purpose of directing playout of media in concert with user preferences including a plurality of user volume preferences); 
determining, from the profile, preferences for the user (Din: ¶ 30-34, 44, 55: system accesses user preferences, profile, etc. for the purpose of directing playout of media in concert with user preferences including a plurality of user volume preferences);
determining, from the preferences for the user, volume parameter preferences based on the type (Din: ¶ 30-34, 44, 55: system accessed user preferences, profile, parameters directing playout of media in concert with user preferences includes user threshold and target 
determining a volume within the volume parameters based on the volume parameter preferences (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with a volume level in a database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the Din taught user profile volume control parameters within a system, method, etc. such as the Din in view of ID3 as discussed supra (please see claim 2). The average skilled practitioner would have been motivated to do so for the purpose of directing volume control of a playing media in concert with user preferences when extant and as directed by media borne metadata when user preferences are absent and would have expected only predictable results therefrom.

Regarding claim 10
Din in view of ID3 teaches or suggests:
The method of claim 2, wherein adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters comprises: 
retrieving, from the database, a profile for the user (Din: ¶ 30-34, 44, 55: system accesses user preferences, profile, etc. for the purpose of directing playout of media in concert with user preferences including a plurality of user volume preferences); 

determining from the preferences for the user a threshold volume (Din: ¶ 30-34, 44, 55: system accessed user preferences, profile, parameters directing playout of media in concert with user preferences includes user threshold and target volume preferences); and 
determining, whether the volume that is within the volume parameters exceeds the threshold volume (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with a volume level in a database, in this case the target volume corresponds to the recited threshold volume); and
in response to determining that the volume that is within the volume parameters exceeds the threshold volume, setting the volume to be the threshold volume (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system adjusts the output volume to the target volume based on user entered parameters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the Din taught user profile volume control parameters within a system, method, etc. such as the Din in view of ID3 as discussed supra (please see claim 2). The average skilled practitioner would have been motivated to do so for the purpose of directing volume control of a playing media in concert with user preferences when extant and as directed by media borne metadata when user preferences are absent and would have expected only predictable results therefrom.

Regarding claim 11
Din in view of ID3 teaches or suggests:
The method of claim 2, wherein adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters comprises: 
receiving a volume input from the user; and determining, from the volume input, a volume within the volume parameters. (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: a user request to alter a volume resolves volume parameters and determines current volume setting and relationship thereof to a user requested volume setting by comparison of the current volume, requested volume and volume metadata; determining based on comparison and matching of subject matter with volume level metadata parameters in a database).

Regarding claim 12
Din teaches:
A system for determining whether to adjust volumes of individual audio components in a media asset based on a type of a segment of the media asset that is playing back, the system comprising: 
communications circuitry and control circuitry (Din: Fig 3, 4: a user equipment 304, 404, operable upon a communication network via communication and i/o paths 302, 408, 410, etc.) configured to: 
determine that a user is playing back a segment of a plurality of segments of a media asset  (Din: ¶ 1, 4, 20, 96; Fig 7: system displays a media asset to a user at step 710, a media asset is defined as comprising a plurality of portions or segments such as scenes, commercials, 
retrieve metadata corresponding to the segment from a database (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media and metadata parameters thereof, such as by resolving a metadata similar to that of figure 6);  
determine, based on the metadata, a type corresponding to the segment (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media type in the form of a subject matter which identifies media of particular types at step 730, such as by resolving a metadata similar to that of figure 6); 
parse a plurality of audio components of the media asset that are playing back during the segment (Din: ¶ 4, 90, 96-98; Fig 6, 7: parsing comprises determining a plurality of audio components such as by reading a media type, category, etc. and metadata components of said categories such as by determining volume target and adjustment values included metadata frame); and 
determine a respective category corresponding to an active audio component of the plurality of audio components (Din: ¶ 4, 21, 75, 84 90, 96-99; Fig 6, 7: determination of media type comprising a media category such as a music genre and corresponding volume metadata, for example, an extant category metadata is read in when a segment is activated, displayed etc.); 
determine, for a category, whether to adjust a volume of audio components corresponding to the respective category (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: determination of media type, category, etc. resolves corresponding volume metadata); by: 
retrieve, from the database volume parameters that correspond to the type corresponding to the segment (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: such as by reading type, category, etc. volume control metadata such as that of figure 6); 

in response to determining that the audio components corresponding to the respective category are not set to a volume that is within the volume parameters, determine a need to adjust the volume of the audio components corresponding to the respective category (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system determines the necessity of automatically increasing or decreasing the volume); and 
in response to determining that the audio components corresponding to the respective category are set to a volume that is within the volume parameters, determine that there is not a need to adjust the volume of the audio components corresponding to the respective category (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system determines volume adjustment unnecessary if a target volume matches a current volume); and
in response to determining a need to adjust the volume of audio components corresponding to the respective category, adjust the volume of audio components corresponding to the respective category to a volume that is within the volume parameters (Din: ¶ 4, 79-83, 90, 96-99; Fig 5-7: system determines the necessity of automatically increasing or decreasing the volume in concert with the type, category, etc. metadata volume control parameters).

Din teaches the system and method with respect to an incoming audio signal but does not explicitly discuss determining volume adjustment data for each audio component of a plurality of audio components with respect to a category thereof, nor operations based on 

In a related field of endeavor ID3 teaches an extensible metadata for a media container wherein accessing a media container includes determining volume, equalization, effect setting metadata values for the media comprising a plurality of audio components such as channels, frequency bands, effect parameters, etc., said parameters comprising setting values for a plurality of audio components (ID3: Ch 4.11, 4.12, 4.13: volume parameters for each for a plurality of channel components and/or volume parameters for each of a plurality of frequency bands) wherein setting a volume or equalization for the components comprises determining parameters for each of the enumerated components  (ID3: Ch 4.11, 4.12, 4.13: plural channel type or frequency band values comprise respective parameters for each of a plurality of audio components such as channel and/or frequency band). The method operable to determine, based on the metadata, a type corresponding to the segment; (ID3: Appendix A: type/category specified by genre or other metadata parameters); to
determine a respective category corresponding to each respective audio component of the plurality of audio components (ID3: Ch 4.11, 4.12, 4.13; a frame type such as a volume or equalization frame specifying signal processing parameters read in for each active audio component determined for specified by genre or other metadata parameters wherein the audio components comprise channels or bands to which signal processing is to be selectively applied); 
determine, for each respective category, whether to adjust a volume of audio components corresponding to the respective category (ID3: Ch 4.11, 4.12: such as by reading metadata for available channel or frequency components);

determining, for each respective category the audio components corresponding to the respective category for setting a volume that corresponds with the volume parameters by retrieving metadata corresponding to the segment from a database (ID3: Ch 4.11, 4.12, 4.13: plural channel type or frequency band values comprise respective parameters for each of a plurality of audio components such as channel and/or frequency band, metadata is typically retrieved concurrent with the media as a header or footer but may also be received separately such as along an auxiliary channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the ID3 taught volume and equalization data in concert with the Din taught volume setting system and method for retrieving category related volume parameters corresponding with a media type. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Din taught volume verification method with the ID3 taught channel and frequency wise metadata volume parameters. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user greater control over the automatic setting and ad hoc instantiation of channel-wise and frequency-wise playback volume parameters based on media type, timing, tempo and/or other user desired metadata parameters and would have expected only predictable results therefrom.

Regarding claim 13 – please see claim 3 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 14 – please see claim 4 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 15 – please see claim 5 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 19 – please see claim 9 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 20 – please see claim 10 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 21 – please see claim 11 supra. Din in view of ID3 is considered to similarly teach the recited system.

Claims 6-8, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Dinunzio: 20140240595 hereinafter Din further in view of ID3v2 draft specification (copyright 2003, provided by Examiner and hereinafter ID3) as applied to claims 1-5, 9-15, 19-21 supra and further in view of Shimy: 10085072 hereinafter Shi.

Regarding claim 6

The method of claim 2 comprising retrieving, from a database, for each respective category, volume parameters for a user that correspond to the type corresponding to the segment (Din: ¶ 4, 90, 96; Fig 6, 7: system determines a media type in the form of a subject matter which identifies media of particular types and volume preferences associated therewith)
Din in view of ID3 does not explicitly teach provided media based on determined media parameters for a preferred user.
In a related field of endeavor Shit teaches a system and method for groupwise media delivery in concert with user preferences for each/any of a plurality of users watching a media as a group (Shi: Abstract), wherein retrieving, from the database, for each respective category, volume parameters that correspond to the type corresponding to the segment comprises: 
determining whether a plurality of users is viewing the media asset in a single physical viewing environment (Shi:  Col 40:59-50:35; Fig 17: system determines one or more users present in a viewing environment); 
in response to determining that the plurality of users is viewing the media asset in the single physical viewing environment, determining a preferred user of the plurality of users (Shi: Col 25:33-27:15, 40:59-50:35; Fig 7, 17: system determines a preferred user by detecting user access levels and tailors content to preferred users in concert with user preferences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Shi taught access levels and user rankings within the Din in view of ID3 device and method. The average skilled practitioner would have been motivated to do so for the purpose of embracing groupwise user preferences for media deliver such as in a family living room or other group environment in concert with the access levels.

Regarding claim 7
Din in view of ID3 teaches or suggests:
The method of claim 6, wherein determining the preferred user comprises: 
determining, from the database, profiles for each user in the plurality of users viewing the media asset (Shi: Col 25:33-27:15, 40:59-50:35; Fig 7, 17: system determines present users and establishes access level values therefor)
retrieving, from the profiles, a rank corresponding to the type for each user in the plurality of users viewing the media asset (Shi: Col 25:33-27:15, 40:59-50:35; Fig 7, 17: user categories provide each enumerated user with an access ranking); and 
determining a user in the plurality of users with the highest rank is the preferred user (Shi: Col 25:33-27:15, 40:59-50:35; Fig 7, 17: system delivers media in concert with the determine user rankings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Shi taught access levels and user rankings within the Din in view of ID3 device and method. The average skilled practitioner would have been motivated to do so for the purpose of embracing groupwise user preferences for media deliver such as in a family living room or other group environment in concert with the access levels.

Regarding claim 8
Din in view of ID3 in view of Shi teaches or suggests:
The method of claim of claim 6, further comprising: 
determining a user in the plurality of users, wherein the user in the plurality of users is not the preferred user; adjusting the volume of the audio components to the user in the plurality of users (Shi: Col 25:33-27:15, 40:59-50:35; Fig 7, 17: system determines preferred 
While Din in view of ID3 in view of Shi does not explicitly teach hearing assistance suitable to deliver media at particular volumes to a particular user personal hearing device for the user in the plurality of users. However, Examiner takes official notice that delivery of media to a user personal hearing device based on user preferences was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of managing playback preferences in a groupwise media playback session and would have expected predictable results therefrom.

Regarding claim 16 – please see claim 6 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 17 – please see claim 7 supra. Din in view of ID3 is considered to similarly teach the recited system.

Regarding claim 18 – please see claim 8 supra. Din in view of ID3 is considered to similarly teach the recited system.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654